Citation Nr: 1717183	
Decision Date: 05/18/17    Archive Date: 06/05/17

DOCKET NO.  06-28 938	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a psychiatric disorder, including major depressive and anxiety disorders, and including as due to service-connected asbestosis.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Peters, Counsel

INTRODUCTION

The Veteran had active duty service from March 1972 to August 1973.

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from an August 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  Jurisdiction of the case is with the VA RO in St. Petersburg, Florida. 

In July 2007, the Veteran testified during a hearing at the St. Petersburg RO before the undersigned.  A transcript of the hearing is of record.

In February 2012, April 2013, October 2014, and March 2016, the Board remanded the Veteran's case to the Agency of Original Jurisdiction (AOJ) for further development.  

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

A remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268 (1998).

In April 2012 and February 2014, a VA examiner provided insufficient medical opinions regarding the etiology of the Veteran's psychiatric disability, that failed to consider his contentions.  In a November 2014 addendum, the examiner did not discuss the Veteran's 1973 Report of Medical History (noting "chronic anxiety since coming into service"), March 1994 and February 2002 VA medical records (noting depression in part due to possible lung problem) or October 2003 record (reflecting his report that his psychiatric problems were related to his present physical status).  Nor did the examiner provide a clear rationale for concluding that the Veteran's psychiatric disability was not caused or worsened by his asbestosis or chronic obstructive pulmonary disease (COPD), as directed by the Board.

In March 2016, the Board directed that the Veteran undergo a new VA psychiatric examination and that the examiner provide an opinion as to whether it was at least as likely as not that the Veteran had a psychiatric disability caused by a disease or injury in active service (direct service connection), to include discussion of the August 1973 Report of Medical History, as well as secondary service connection as related to the Veteran's service-connected asbestosis.  

In August 2016, a VA mental disorders examiner only opined as to the secondary service connection component of the requested medical opinions.  The VA examiner mentioned but did not discuss the August 1973 Report of Medical History, as directed by the Board.  Stegall.  

The Board is required to obtain an addendum opinion .

Recent medical records regarding the Veteran's treatment at the VA medical center (VAMC) in Gainesville, including the Brooksville Community Based Outpatient Clinic (CBOC), since November 2008, should be obtained.

Accordingly, the case is REMANDED for the following action:

1. Obtain all medical records regarding the Veteran's treatment at the Gainesville VAMC, including the Brooksville CBOC, since November 2008, and from any additional VA and non-VA medical provider identified by him.  If any requested records cannot be obtained, the appellant must be notified of the attempts made and of what additional actions will be taken with regard to his claim.

2. Then, ask the psychologist who performed the August 18, 2016 VA mental disorders examination to review the claims file and provide an opinion as to whether the Veteran has a current psychiatric disability that is at least as likely as not (50 percent or higher degree of probability) a result of a disease or injury in active service (including the notations in the August 1973 Report of Medical History noting "chronic anxiety since coming into service")

(If the August 18, 2016 VA examiner is unavailable, or unable to provide the requested addendum opinion, the Veteran should be scheduled for a new psychiatric examination.  The examiner should review the claims file.

a) the examiner should identify all psychiatric disorders currently found (any psychiatric disability diagnosed since 2005).  

b) The examiner should opine as to whether any disability identified is at least as likely as not (50 percent or higher degree of probability) due to the Veteran's period of active service including the service-connected asbestosis?  Specifically, the examiner must discuss the notations in the Veteran's August 1973 Report of Medical History noting complaints of "chronic anxiety since coming into service."

c) If not, is it at least as likely as not that the Veteran's psychiatric disorder(s) was (were) caused (in whole or in part) by his service-connected asbestosis disability?.  

d) If not caused by the service-connected asbestosis disability, is it at least as likely as not that the Veteran's current psychiatric disorder(s) was (were) aggravated by his service-connected asbestosis disability?

e) If there was aggravation, is there medical evidence created prior to the aggravation, or at any time between the aggravation and current level of disability, that shows a baseline of the psychiatric disability?)

The examiner should provide reasons for each opinion.

If the examiner is unable to provide an opinion without resort to speculation, the examiner should explain why this is so and what, if any additional evidence would be necessary before an opinion could be rendered.

The examiner is advised that the Veteran is competent to report in-service symptoms, treatment, and history.

The absence of evidence of treatment for the claimed disability in the service treatment records cannot, standing alone, serve as the basis for a negative opinion.

3. If any benefit on appeal remains denied, issue a supplemental statement of the case.  The case should then be returned to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
D. J. DRUCKER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

